DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-16 and 18-20 have been examined and rejected. This Office action is responsive to the amendment filed on October 21, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 8-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhakar et al (U.S. Patent No. 9,806,933).

comprising: receiving a request for a target user interface comprising a plurality of widgets associated with one or more resources, by disclosing that an information management application may be selected and launched [column 9, lines 36-43]. The application comprises various components and features associated with each other as shown in [figures 8-9].
	Bhakar teaches in a first loading process, loading the target user interface with the plurality of widgets, by disclosing that upon starting, the information management application receives a boot script and loading an initial subset of components [column 9, lines 44-53].
	Bhakar teaches receiving a request to load user interface resources, wherein the request comprises an identifier of the target user interface; selecting a usage pattern of the target user interface, by disclosing that when a user invokes a feature for which its associated components have not yet been loaded, identifying an initial subset of the components based on a user’s past interaction with the feature [column 4, lines 53-58]. The initial set may be identified based on a variety of factors, such as prior user behavior or interaction patterns with respect to the application [column 3, lines 3-5].
	Bhakar teaches in a second loading process that is separate from the first loading process, loading the one or more resources associated with the plurality of widgets based on the selected usage pattern, by disclosing loading the initial subset first, prior to at least some other components associated with the feature [column 4, lines 58-63]. For example, an interface of an application displays a content panel containing active contacts “Sarah” and “Adam” that, when selected, results in the display of a contact card associated with that contact [column 12, lines 41-48]. A control process is performed to identify a subset of the components of the contact card to load first, based on past user action with the contact card [column 13, lines 3-23].
	
wherein the usage pattern comprises one or more resource identifiers of the respective one or more resources associated with the widgets, by disclosing that an information exchange service monitors user interaction with respect to the information management application to determine which module of various modules a user may interact with the most relative to the other modules during an initial period of time [column 10, lines 15-24]. 

5-3.	Regarding claim 3, Bhakar teaches all the limitations of claim 1, wherein the usage pattern indicates an order for loading the one or more resources associated with the widgets, by disclosing that the initial subset of components to include in the boot script is based on the monitored user interaction such that the components used most frequently by a user or the components most likely to be interacted with first may be included in the boot script [column 10, lines 27-36]. The remaining components may then be loaded in accordance with a loading order [column 9, lines 56-61].

5-4.	Regarding claim 4, Bhakar teaches all the limitations of claim 1, wherein the usage pattern comprises an ordered list of resource identifiers of the one or more resources associated with the widgets, by disclosing that the initial subset of components to include in the boot script is based on the monitored user interaction such that the components used most frequently by a user or the components most likely to be interacted with first may be included in the boot script [column 10, lines 27-36]. The remaining components may then be loaded in accordance with a loading order [column 9, lines 56-61].

5-5.	Regarding claim 5, Bhakar teaches all the limitations of claim 1, wherein selecting the usage pattern comprises accessing a usage pattern repository and retrieving the usage pattern based on the target user interface identifier, by disclosing that an information exchange service monitors user interaction with respect to the information management application to determine which module of various modules a user may interact with the most relative to the other modules during an initial period of time [column 10, lines 15-24]. This is used to determine the initial subset of components to include in the boot script [column 10, lines 26-36]. Thus, the particular software application must be identified in order to correlate the usage with the software application.

5-6.	Regarding claim 8, Bhakar teaches all the limitations of claim 1, wherein loading the one or more resources comprises retrieving the one or more resources from a resource repository and storing the one or more resources in local memory of the target user interface, by disclosing that during an initial period upon the application being invoked, the initial components are loaded from the staging environment, such as a web server or browser cache, and loaded in the local environment for execution [column 3, lines 10-14].

5-7.	Regarding claim 9, Bhakar teaches all the limitations of claim 1, wherein the one or more resources are loaded sequentially in an order determined by the usage pattern, by disclosing that the initial subset of components to include in the boot script is based on the monitored user interaction such that the components used most frequently by a user or the components most likely to be interacted with first may be included in the boot script [column 10, lines 27-36]. The remaining components may then be loaded in accordance with a loading order [column 9, lines 56-61].

5-8.	Regarding claim 10, Bhakar teaches all the limitations of claim 1, further comprising: generating the usage pattern based on usage data of the target user interface, by disclosing that the initial subset of components to include in the boot script is based on the monitored user interaction such that the [column 10, lines 27-36].

5-9.	Regarding claim 18, Bhakar teaches all the limitations of claim 1, wherein the target user interface is loaded in parallel to loading the one or more resources, by disclosing that upon receiving the boot script, loading the initial subset of components and in the background, loading any remaining components [column 9, lines 49-61]. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhakar (U.S. Patent No. 9,806,933) in view of Krzeminski et al (U.S. Patent No. 10,592,258).
 
7-1.	Regarding claim 6, Bhakar teaches all the limitations of claim 1. Bhakar does not expressly teach wherein selecting the usage pattern comprises obtaining a user identifier associated with the request to load user interface resources and selecting a user-specific usage pattern of the target user interface associated with the user identifier. Krzeminski discloses that executing a software application loads a set of feature components corresponding to modularized features in a certain order [column 3, lines 7-14]. As shown in [figure 4C], the application includes various regions comprising various features [column 8, lines 47-62]. When launching a software application, the main component is executed to load a pared down version of the software application into memory [column 4, lines 44-47]. A personalized load order for a given user is determined based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [column 7, lines 40-46; column 9, lines 35-37]. A data store stores information associated with users such as user identifiers [column 4, lines 20-25]. In order to identify the given user and associated history of usage for the given user, a user ID and repository storing the usage history would need to be accessed. Modularized feature components can then be loaded into memory based on the determined load order as needed [column 4, lines 48-50; column 9, lines 37-39]. This would allow multiple users to each have their own load order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to personalize the load order based on a user identifier, as taught by Krzeminski. This would allow multiple users to each have their own load order.

7-2.	Regarding claim 7, Bhakar-Krzeminsky teach all the limitations of claim 6, wherein selecting a usage pattern further comprises selecting a default usage pattern of the target user interface when the user-specific usage pattern is not available, by disclosing that the load order may correspond to a tier-based ordering [Krzeminsky, column 6, lines 19-22] where a tier-based ordering module can assign feature components to a set of tiers based on pre-defined load priority [Krzeminksy, column 6, lines 33-35].

7-3.	Regarding claim 11, Bhakar teaches all the limitations of claim 10. Bhakar does not expressly teach wherein the usage pattern is generated via a machine-learning algorithm. Krzemisky discloses that executing a software application loads a set of feature components corresponding to modularized [column 3, lines 7-14]. As shown in [figure 4C], the application includes various regions comprising various features [column 8, lines 47-62]. When launching a software application, the main component is executed to load a pared down version of the software application into memory [column 4, lines 44-47]. A personalized load order for a given user is determined based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [column 7, lines 40-46; column 9, lines 35-37]. A machine learning model can be used to determine a load order for a feature component [column 7, lines 63-65]. Modularized feature components can then be loaded into memory based on the determined load order as needed [column 4, lines 48-50; column 9, lines 37-39]. This would help make better predictions for which feature components to provide for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the load order via a machine-learning algorithm, as taught by Krzeminski. This would allow multiple users to each have their own load order.

7-4.	Regarding claim 12, Bhakar-Krzeminsky,  teach all the limitations of claim 11, wherein the machine-learning algorithm is trained via the usage data, by disclosing that the machine learning model can be trained based on various features and labels, including attributes relating to a feature component, a computing environment in which the feature component is loaded, and a user associated with a computing device supporting the computing environment in which the feature component is loaded [Krzeminsky, column 7, line 67 to column 8, line 12].

7-5.	Regarding claim 13, Bhakar teaches all the limitations of claim 10. Bhakar does not expressly teach the claim further comprising: training a machine-learning algorithm to generate usage patterns, wherein the usage pattern is generated by the trained machine-learning algorithm. Krzeminsky [column 3, lines 7-14]. As shown in [figure 4C], the application includes various regions comprising various features [column 8, lines 47-62]. When launching a software application, the main component is executed to load a pared down version of the software application into memory [column 4, lines 44-47]. A personalized load order for a given user is determined based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [column 7, lines 40-46; column 9, lines 35-37]. A machine learning model can be used to determine a load order for a feature component [column 7, lines 63-65]. The machine learning model can be trained such that features relating to a feature component can be provided to generate an indication of a load order for the feature component [column 7, line 67 to column 8, line 12]. Modularized feature components can then be loaded into memory based on the determined load order as needed [column 4, lines 48-50; column 9, lines 37-39]. This would help make better predictions for which feature components to provide for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the load order via a machine-learning algorithm, as taught by Krzeminski. This would allow multiple users to each have their own load order.

7-6.	Regarding claim 14, Bhakar-Krzeminsky teach all the limitations of claim 13, further comprising: tracking usage data of the target user interface, wherein the usage data comprises resource identifiers and an order of use of the one or more resources, by disclosing determining a personalized load order for a given user based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [Krzeminsky, column 7, lines 40-46].
wherein training the machine-learning algorithm comprises processing the usage data through the machine-learning algorithm through one or more training cycles, by disclosing that the machine learning model can be trained based on various features and labels, including attributes relating to a feature component, a computing environment in which the feature component is loaded, and a user associated with a computing device supporting the computing environment in which the feature component is loaded [Krzeminsky, column 7, line 67 to column 8, line 12].

7-7.	Regarding claim 15, Bhakar-Krzeminsky teach all the limitations of claim 14, wherein usage data is tracked over a period of time and the machine-learning algorithm is trained at the end of the period of time, by disclosing determining a personalized load order for a given user based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [Krzeminsky, column 7, lines 40-46]. The machine learning model can be trained based on various features and labels, including attributes relating to a feature component, a computing environment in which the feature component is loaded, and a user associated with a computing device supporting the computing environment in which the feature component is loaded [Krzeminsky, column 7, line 67 to column 8, line 12].

7-8.	Regarding claim 16, Bhakar-Krzeminsky teach all the limitations of claim 14, wherein records of the usage data are associated with users which generated the usage data, and the machine-learning algorithm is trained separately for the separate users, by disclosing determining a personalized load order for a given user based on which feature components of the software application are accessed by the user during execution of the software application and also when those feature components are accessed [Krzeminsky, column 7, lines 40-46]. The machine learning model can be trained based on [Krzeminsky, column 7, line 67 to column 8, line 12]. 

8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhakar (U.S. Patent No. 9,806,933) in view of Saini (“Java Virtual Machine (JVM) Internals, Part 1 – Classloader).

8-1.	Regarding claim 19, Bhakar teaches one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform a method, the method comprising: receiving a request for a target user interface comprising a plurality of widgets associated with one or more resources, wherein the request comprises an identifier of the user interface, by disclosing that an information management application may be selected and launched [column 9, lines 36-43]. The application comprises various components and features associated with each other as shown in [figures 8-9].
	Bhakar teaches loading the widgets of the target user interface, by disclosing that upon starting, the information management application receives a boot script and loading an initial subset of components [column 9, lines 44-53].
	Bhakar teaches asynchronously to loading the widgets of the target user interface: selecting a usage pattern of the target user interface, by disclosing that when a user invokes a feature for which its associated components have not yet been loaded, identifying an initial subset of the components based on a user’s past interaction with the feature [column 4, lines 53-58]. The initial set may be identified based on a variety of factors, such as prior user behavior or interaction patterns with respect to the application [column 3, lines 3-5]. 
loading the one or more resources associated with the widgets of the target user interface based on the selected usage pattern, wherein selecting the usage pattern and loading the one or more resources are performed separately from loading the widgets of the target user interface and at least in part while the user interface is available to a user, by disclosing that remaining components are loaded in the background such that, while the remaining components are loading in the background, the user may interact with components already loaded [column 9, lines 54-64].
	Bhakar does not expressly teach the one or more resources comprise respective code libraries comprising executable code configured to provide functionality in the widgets of the target user interface.  Saini discloses that in addition to loading classes, a class loader is also responsible for locating resources typically packaged with an application or library so they can be located by code in the application or library [page 3, Note]. Use of code libraries would reduce project development by allowing code to be reused. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the components of Bhakar, components that use libraries that will be loaded using the Java class loading mechanism, as taught by Saini. This would reduce project development by allowing code to be reused.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhakar (U.S. Patent No. 9,806,933), in view of Hamid (U.S. Patent No. 8,291,503).

9-1.	Regarding claim 20, Bhakar teaches the claim comprising: one or more memories; one or more processing units coupled to the one or more memories; and one or more computer-readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform operations comprising: receiving a request for a user interface, wherein the user interface comprises a plurality of widgets respectively associated with a plurality of resources comprising executable program code, and wherein the request comprises an identifier of the user interface, by disclosing that an information management application may be selected and launched [column 9, lines 36-43]. The application comprises various components and features associated with each other as shown in [figures 8-9].
Bhakar teaches... loading the user interface, wherein the loading comprises loading the plurality of widgets of the user interface and presenting the user interface, by disclosing that upon starting, the information management application receives a boot script and loads an initial subset of components [column 9, lines 44-53].
Bhakar teaches in parallel to loading the user interface, accessing a usage pattern based on... the user interface identifier... and wherein the usage pattern comprises an ordered set of resource identifiers identifying the plurality of resources comprising executable program code in the user interface, by disclosing that when a user invokes a feature for which its associated components have not yet been loaded, identifying an initial subset of the components based on a user’s past interaction with the feature [column 4, lines 53-58]. The feature may be invoked while components are loading in the background [column 9, lines 62-64]. The initial set may be identified based on a variety of factors, such as prior user behavior or interaction patterns with respect to the application [column 3, lines 3-5]. An information exchange service monitors the user interactions and stores the information for use in determining an initial subset of components to load first [column 10, lines 15-24, 27-31, 59-62]. 
Bhakar teaches in parallel to loading the user interface, loading the plurality of resources comprising executable program code based on the usage pattern, wherein the plurality of resources comprising executable program code are loaded in the order of the ordered set of resource identifiers in the usage pattern, by disclosing loading the initial subset first, prior to at least some other components associated with the feature [column 4, lines 58-63]. For example, an interface of an application displays a content panel containing active contacts “Sarah” and “Adam” that, when selected, [column 12, lines 41-48]. A control process is performed to identify a subset of the components of the contact card to load first, based on past user action with the contact card [column 13, lines 3-23].
Bhakar teaches wherein loading the user interface with the plurality of widgets is separate from loading the plurality of resources comprising executable program code such that the user interface with the plurality of widgets is presented to the user regardless of completion of loading of the plurality of resources comprising executable program code, by disclosing that remaining components are loaded in the background such that, while the remaining components are loading in the background, the user may interact with components already loaded [column 9, lines 54-64].
Bhakar does not expressly teach wherein the request comprises... a user identifier of a user initiating the request;... wherein accessing the usage pattern is based on the user identifier..., wherein accessing the usage pattern comprises executing a query against a database of usage patterns. Hamid discloses a data store that maintains a subset of modules a user is allowed to access [column 3, lines 4-8]. Modules are initially listed in the order in which they are stored in the database and preloaded in this order [column 3, lines 28-31]. When a user develops a usage history, weights are adjusted, and the user’s list re-sorted by the priority weights [column 3, lines 31-33]. When a user logs in and is authenticated, a service-side preloading mechanism is able to look up information regarding that user in the data store [column 2, lines 44-54] and such information is used to preload modules into the client device in a particular order so that in general, the modules that the user works with most often are preloaded first [column 3, lines 34-39].  This would allow multiple users to each have their own usage pattern for access when determining load order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store usage patterns corresponding to multiple users in a database for access when determining the load order, as taught by Hamid. This would allow multiple users to each have their own usage pattern for access when determining load order. 

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1-4, 6, 8, 19, and 20 and the cancellation of claim 17.
	Regarding independent claim 1, Applicant alleges that Krzeminski et al (U.S. Patent No. 10,592,258) does not disclose that resources associated with widgets are loaded separately from loading widgets into a user interface, as has been amended to the claim, because Krzeminski does not disclose how loading of widgets and resources of a feature component is handled. Examiner has rejected claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bhakar et al (U.S. Patent No. 9,806,933). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Regarding independent claim 20, Applicant alleges that Krzeminski does not disclose “wherein loading the user interface with the plurality of widgets is separate from loading the plurality of resources comprising executable program code such that the user interface with the plurality of widgets is presented to the user regardless of completion of loading of the plurality of resources comprising executable program code” as has been amended to the claim, and “in parallel to loading the user interface, accessing a usage pattern based on the user identifier and the user interface identifier, wherein accessing the usage pattern comprises executing a query against a database of usage patterns...” as has been amended to the claim. Examiner has rejected claim 20 under 35 U.S.C. 103 as being unpatentable over Bhakar et al (U.S. Patent No. 9,806,933) in view of Hamid (U.S. Patent No. 8,291,503). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Regarding independent claim 19, Applicant alleges that Krzeminski does not disclose “loading the widgets of the target user interface” and “asynchronously to loading the widgets of the target user interface ... loading the one or more resources associated with the widgets of the target user interface 
Applicant states that dependent claims 2-16 and 18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Bhakar is considered to teach claim 1, and consequently, claims 2-16 and 18 are rejected.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178